GRAVES, Judge.
The record is before us without any statement of facts or bills of exception. The indictment appears regular and charges Jack Allen and C. E. Wampler with robbery by assault. A verdict of guilt was found in each instance and -a penalty of five years in the penitentiary was assessed against both appellants.
C. E. Wampler has heretofore filed his affidavit requesting that he be allowed the privilege of withdrawing his appeal, which request was granted and his appeal was dismissed by this court on May 21, 1947.
There appears attached to Jack Allen’s brief herein copies of certain orders of the Federal District Court for the Northern District of Texas, evidencing the fact that appellant was placed on a three years’ probation sentence by such court on March 11, 1947, the robbery by assault herein complained of having taken place in September, 1946, and this present trial had in the District Court of Howard County, Texas, on December 11, 1946. These copies of orders and judgments, as well as the subject of appellant being under a plea of guilt to such court, are not shown by this record to have been mentioned nor called to the attention of the District Court of Howard County, and the record herein makes no mention thereof. Therefore, we cannot take notice of such ex parte matters outside of the record and presented to us only as exhibits attached to a brief filed in this court.
Finding no error in the record, the judgment of the trial court is affirmed.